Exhibit 10.1

CONAGRA FOODS, INC.

AMENDED AND RESTATED

NONQUALIFIED CRISP PLAN

(January 1, 2009 Restatement)

1. Purpose. The Company has previously adopted the ConAgra Retirement Income
Savings Plan (“Qualified CRISP”). The Qualified CRISP is qualified under Code
§ 401(a). Regardless of a qualified plan’s benefit formula, the Code imposes
restrictions upon the benefits that may be provided under plans qualified under
Code § 401(a), such as limitations under Code §§ 401(a)(17), 401(k), 402(g) and
415 (“Code Restrictions”). These Code Restrictions limit the amount of
retirement benefits that may be provided to certain Company executives under the
Qualified CRISP. This Plan is created for the sole purpose of making up, and is
intended to make up the employer-provided benefits not available under the
Qualified CRISP benefit formula because of the Code Restrictions.

This plan is intended to be an unfunded and unsecured plan primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees. The plan is further intended to be construed and
administered in conformance with the applicable requirements of ERISA, and the
requirements to avoid a violation of Code § 409A or the guidance issued by the
Department of the Treasury and Internal Revenue Service with respect to Code §
409A. This plan document shall be administered and construed in a manner
consistent with said intent and according to the laws of the State of Nebraska
to the extent that such laws are not preempted by the laws of the United States
of America.

2. Definitions. The following definitions shall apply to the Plan:

 

  2.1 “Account” means the bookkeeping account and any subaccounts to which
amounts pursuant to Section 4, and earnings and losses thereon, are credited.

 

  2.2 “Board” means the Company’s Board of Directors.

 

  2.3 “Change of Control Event”. A “Change of Control” shall occur upon any of
the following dates:

 

  (a) The date individuals who constitute the Board (the “Incumbent Board”)
cease for any reason during any 12 month period to constitute at least fifty
percent (50%) of the members of the Board, provided that any person becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be, for
purposes of this Plan, considered as though such person were a member of the
Incumbent Board; or

 

  (b)

The date of consummation of a reorganization, merger or consolidation, in each
case, with respect to which persons who were the stockholders of the

 

48



--------------------------------------------------------------------------------

 

Company immediately prior to such reorganization, merger or consolidation do
not, immediately thereafter, own 50% or more of the combined voting power of the
reorganized, merged or consolidated company’s then outstanding voting
securities.

 

  (c) The date that any one person, or more than one person acting as a group
who is not related to the Company within the meaning of Treasury Regulation
Section 1.409A-3(i)((vii)(B), acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total gross fair market value equal
to or more than 80 percent of the total gross fair market value of all of the
assets of the Company immediately before such acquisition or acquisitions. For
this purpose, gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets.

For purposes of this Section, “more than one person acting as a group” is
determined under Treasury regulation Section 1.409A-3(i)(5)(v)(B). If a person
owns stock in both entities that enter into a merger, consolidation, purchase or
acquisition of stock, such shareholder is considered to be acting as a group
with other shareholders in a corporation only with respect to the ownership in
that corporation before the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation. In no event shall a
change of control occur under circumstances that would not constitute a “change
in the ownership of a corporation,” a “change in effective control of a
corporation,” or a “change in the ownership of a substantial portion of a
corporation’s assets,” as those terms are defined in regulations and other
applicable guidance issued under section 409A of the Code.

 

  2.4 “Code” means the Internal Revenue Code of 1986, as amended.

 

  2.5 “Committee” means the Company’s Employee Benefits Administrative
Committee.

 

  2.6 “Company” or “ConAgra” means ConAgra Foods, Inc., a Delaware corporation,
or any successor corporation or other entity resulting from a merger or
consolidation into or with the Company or a transfer or sale of substantially
all of the assets of the Company.

 

  2.7 “Disability” means any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, which entitles a
Participant to receive income replacement benefits for a period of not less than
three (3) months under the Company’s long-term disability plan.

 

  2.8 “Employee” shall have the same meaning as set forth in the Qualified
CRISP.

 

  2.9 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

  2.10 “HR Committee” means the HR Committee of the Board.

 

49



--------------------------------------------------------------------------------

  2.11 “Participant” means an Employee who has satisfied the eligibility
requirements set forth in Section 3 of the Plan and who has not received all of
his benefits under the Plan.

 

  2.12 “Participant’s Account” means an account established pursuant to
Section 6 of the Plan.

 

  2.13 “Plan” means the ConAgra Foods, Inc. Nonqualified CRISP Plan, set forth
herein, as it may be amended from time to time.

 

  2.14 “Plan Year” means the calendar year.

 

  2.15 “Related Company” means: (i) any corporation that is a member of a
controlled group of corporations (as defined in Code Section 414(b)) that
includes the Company; and (ii) any trade or business (whether or not
incorporated) that is under common control (as defined in Code Section 414(c))
with the Company. For purposes of applying Code §§ 414(b) and (c), 25% is
substituted for the 80% ownership level.

 

  2.16 “Separation from Service” means the date that the Participant separates
from service within the meaning of Code Section 409A. Generally, a Participant
separates from service if the Participant dies, retires, or otherwise has a
termination of employment with the Company, determined in accordance with the
following:

 

  (a) Leaves of Absence. The employment relationship is treated as continuing
intact while the Participant is on military leave, sick leave, or other bona
fide leave of absence if the period of such leave does not exceed six
(6) months, or, if longer, so long as the Participant retains a right to
reemployment with the Company under an applicable statute or by contract. A
leave of absence constitutes a bona fide leave of absence only if there is a
reasonable expectation that the Participant will return to perform services for
the Company. If the period of leave exceeds six (6) months and the Participant
does not retain a right to reemployment under an applicable statute or by
contract, the employment relationship is deemed to terminate on the first date
immediately following such six (6)-month period. Notwithstanding the foregoing,
where a leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six (6) months, where such impairment
causes the Participant to be unable to perform the duties of his or her position
of employment or any substantially similar position of employment, a twenty-nine
(29)-month period of absence shall be substituted for such six (6)-month period.

 

  (b)

Dual Status. Generally, if a Participant performs services both as an employee
and an independent contractor, such Participant must separate from service both
as an employee, and as an independent contractor pursuant to standards set forth
in Treasury Regulations, to be treated as having a separation from service.
However, if a Participant provides services to the Company as an employee and as
a member of the Board, and if any plan in which such person participates as a
Board member is

 

50



--------------------------------------------------------------------------------

 

not aggregated with this Plan pursuant to Treasury Regulation section
1.409A-1(c)(2)(ii), then the services provided as a director are not taken into
account in determining whether the Participant has a separation from service as
an employee for purposes of this Plan.

 

  (c) Termination of Employment. Whether a termination of employment has
occurred is determined based on whether the facts and circumstances indicate
that the Company and the Participant reasonably anticipated that no further
services would be performed after a certain date or that the level of bona fide
services the Participant would perform after such date (whether as an employee
or as an independent contractor, except as provided in section 2.16(b)) would
permanently decrease to no more than twenty (20) percent of the average level of
bona fide services performed (whether as an employee or an independent
contractor, except as provided in section 2.16(b)) over the immediately
preceding thirty-six (36)-month period (or the full period of services to the
Company if the Participant has been providing services to the Company less than
thirty-six (36) months). For periods during which a Participant is on a paid
bona fide leave of absence and has not otherwise terminated employment as
described above, for purposes of this paragraph (c) the Participant is treated
as providing bona fide services at a level equal to the level of services that
the Participant would have been required to perform to receive the compensation
paid with respect to such leave of absence. Periods during which a Participant
is on an unpaid bona fide leave of absence and has not otherwise terminated
employment are disregarded for purposes of this paragraph (c) (including for
purposes of determining the applicable thirty-six (36)-month (or shorter)
period).

 

  (d) Service with Related Companies. For purposes of determining whether a
separation from service has occurred under the above provisions, the “Company”
shall include the Company and all Related Companies.

 

  2.17 A “Specified Employee” is a key employee, as defined under Code
Section 416(i), without regard to paragraph (5) thereof (and any successor or
comparable Code sections).

 

  2.18 “Valuation Date” means the last business day of each Plan Year, and such
other dates as the Committee, in its discretion, designates as Valuation Dates.

3. Eligibility and Participation. Each Employee who meets the following
requirements shall participate in the Plan:

 

  (a) The Employee’s benefits under the Qualified CRISP are limited by the Code
Restrictions;

 

  (b) The Employee is among a select group of management or highly compensated
Employees; and

 

  (c) The HR Committee has selected the Employee to participate in the Plan.

The Employee shall become a Participant in the Plan as of the first day the
Employee has met each of the above three (3) requirements, or such other
subsequent date as selected by the HR Committee. Each Participant shall continue
to participate in the Plan until all the benefits payable to the Participant
under the Plan have been paid.

 

51



--------------------------------------------------------------------------------

4. Credits. The Company shall credit to each Participant’s Account on the last
day of each Plan Year an amount equal to the excess of (a) over (b), where:

 

  (a) equals three percent (3%) of the Participant’s “compensation” for the Plan
Year. For this purpose, “compensation” shall have the meaning ascribed to such
term in the Qualified CRISP (ignoring the Code Restrictions on compensation),
and

 

  (b) equals the employer matching contribution that would have been made to the
Qualified CRISP for the Participant if the Participant had made the maximum
employee contribution allowed under the Qualified CRISP.

Notwithstanding anything to the contrary, a Participant shall be eligible for
credits under this Section 4 for any Plan Year only if he meets all of the
requirements described in Section 3 throughout the entire Plan Year, unless the
HR Committee provides otherwise.

5. Participants’ Accounts. A separate account shall be established for each
Participant in the Plan (“Participant’s Account”). Each Participant’s Account
shall be credited with earnings and losses based on investment in phantom shares
of Company common stock (“ConAgra Stock”) in which the Participant’s Account is
deemed to be invested. Each Participant’s Account shall be valued as of each
Valuation Date. A Participant’s Account shall not be forfeitable for any reason.

6. Time and Form of Payment.

 

  (a) Time of Payment. This Section 6(a) shall apply, except to the extent
Section 7(d), or another subsection of this Section 6 is applicable. The date on
which payment of a Participant’s Account shall be made or commence is the
January that next follows the Participant’s Separation from Service, unless a
different date is elected pursuant to Section 7.

The Committee shall determine the payment date within the parameters required by
this Plan. A payment that is made after the earliest date payment could have
been made, but by the later of the last day of the Participant’s taxable year
that includes the earliest date payment could have been made, or by the
fifteenth day of the third calendar month following the earliest date payment
could have been made, shall be treated as having been made on the earliest date
payment could have been made.

 

  (b)

Form of Payment. This Section 6(b) shall apply, except to the extent another
subsection of this Section 6 or Section 7 is applicable. A Participant’s Account
shall be paid in a single lump sum payment equal to the value of the
Participant’s Account as of the most recent Valuation Date that precedes the
payment date, unless the Participant elects, pursuant to Section 7, that payment
shall be made in installments over a period elected by the Participant that is
not less than one (1) nor more than ten (10) years. An election to receive
installments will be effective

 

52



--------------------------------------------------------------------------------

 

only if the Participant is at least age fifty (50) and has an Account balance of
at least one hundred thousand dollars ($100,000.00), in both cases as of the
Separation from Service. Each installment payment shall equal the quotient of
the value of the Participant’s Account as of the most recent Valuation Date that
precedes the date the installment is to be paid, divided by the sum of one plus
the number of installments to be paid after the current installment. Any
installments shall be paid annually during January of each year an installment
is due.

 

  (c) Death. Upon the death of the Participant before distribution of the
Participant’s entire Account (whether employed or not at the time of death), the
Participant’s Account shall be paid to the Participant’s Beneficiary as soon as
reasonably practical following the Participant’s death, but not later than the
90th day following the Participant’s death in a single lump sum equal to the
value of the Participant’s Account as of the most recent Valuation Date
preceding the payment.

 

  (d) Disability. If a Participant becomes Disabled prior to the time payment is
to be made or commenced pursuant to Section 6(a), the Participant’s Account
shall be paid in the same manner as in Section 6(b), except that the age
requirement for installment distributions shall not apply, commencing as soon as
reasonably practical following the determination of Disability, but not later
than the 90th day following such determination. Each installment payment shall
equal the quotient of the value of the Participant’s Account as of the most
recent Valuation Date that precedes the date the installment is to be paid,
divided by the sum of one plus the number of installments to be paid after the
current installment.

 

  (e) Change of Control Event. Each Participant may elect, within the time
period specified by Section 7(a) or (c), that such Participant’s Account shall
be paid in a single lump sum as soon as reasonably practical following, but no
later than ninety days following, the earlier of Separation from Service or
either the occurrence of a Change of Control Event, or eighteen (18) months
following the occurrence of a Change in Control Event. Such payment shall equal
the value of the Participant’s Account as of the most recent Valuation Date
preceding the payment. If an election is not made under this Section 6(e), then
payment shall be made in accordance with the other Plan provisions without
regard to the occurrence of a Change of Control Event.

 

  (f) Distributions to Specified Employees. Notwithstanding any provision of the
Plan to the contrary, if a Participant is a “Specified Employee”, no portion of
his or her Account shall be distributed on account of a Separation from Service
before the earlier of (a) the date which is six (6) months after the date of
Separation from Service, or (b) the date of death of the Participant. Amounts
that would have been paid during the delay will be adjusted for earnings and
losses and paid on the first business day following the end of the six month
delay.

 

  (g) Participants in Pay Status Before 2009. Only lump sum distributions were
permitted prior to 2009.

 

53



--------------------------------------------------------------------------------

  (h) Committee Discretion. The Committee in its sole and absolute discretion
may revise, remove or add any restriction on time or form payment, including
limits on elections with respect to any Distribution Sub-Account, prior to the
deadline for the initial election under Section 7(a) to be received from the
Participant. Such Committee action must be in writing and may be set forth in
distribution election form materials approved by the Committee. Any such
Committee action shall be deemed to be a permitted amendment to this Plan.

7. Elections Regarding Time and Form of Payment. A Participant’s elections
regarding the time and form of payment of his or her Account shall be made in
accordance with the provisions of this Section 7.

 

  (a) Initial Elections. Except as otherwise provided in this Plan, a
Participant’s initial election of the time and form of payment pursuant to
Sections 6(a), (b) and (e) must be received by the Plan Administrator no later
than the deadline set by the Committee, which may not be later than the day
preceding the date the Participant first becomes eligible pursuant to Section 3.
If a time and form of payment election is not timely received by the Committee,
payment shall be made as if no election has been made. An initial election of
time and form of payment shall become irrevocable as of the deadline for making
such election, except as set forth in Section 7(b) and (c).

 

  (b) Change in Elections. A Participant may elect to change the timing or form
of distribution after the later of December 31, 2008, or the deadline for making
an initial election, only in accordance with this Section 7(b). Any election
under this Section 7(b) must comply with Code Section 409A and the guidance
issued by the Department of the Treasury with respect to the application of Code
Section 409A. Except as permitted by Sections 7(c) and 7(d), a Participant may
not elect to accelerate the date payment is to be made or commenced. Except as
permitted by Section 7(d), a Participant may elect, in accordance with policies
and procedures of the Committee, to delay the time payment is to be made or
commenced and may change the form of payment from lump sum to installments, or
vice versa, only if the following conditions are met:

 

  (i) the election is received by the Committee not less than twelve (12) months
before the date payment would have otherwise been made or commenced without
regard to this election;

 

  (ii) the election shall not take effect until at least twelve (12) months
after the date on which the election is received by the Committee; and

 

  (iii) except in the case of elections relating to payment on account of death
or Disability, payment pursuant to the election shall not be made or commenced
sooner than five (5) years from the date payment would have otherwise been made
or commenced without regard to this election.

 

54



--------------------------------------------------------------------------------

For purposes of application of Code Section 409A to this provision, installments
shall be treated as a single payment.

 

  (c) Special Transition Rule. Notwithstanding any provision in the Plan to the
contrary, a new payment election shall be permitted under the Plan without
violating the subsequent deferral and anti-acceleration rules of Code
Section 409A, if such election is received by the Committee on or before
December 31, 2008 and such election complies with Section 7(a) (other than the
deadline under Section 7(a) for making elections). With respect to an election
made on or after January 1, 2008, and on or before December 31, 2008, to change
the time or form of payment, the election may apply only to amounts that
otherwise would not be payable in 2008 and may not cause an amount to be paid in
2008 that otherwise would not be payable in 2008, and may not elect a date for
payment that precedes 2010 (provided that payment due to Separation from Service
may precede 2010).

 

  (d) Unforeseeable Emergency. A Participant may request that the Committee
accelerate payment due to the occurrence of an “unforeseeable emergency” as
defined by, and to the extent permitted by, Treasury Regulation 1.409A-3(i)(3).

8. Plan Administrator. The operation of the Plan shall be under the exclusive
supervision of the Committee. It shall be a principal duty of the Committee to
see that the Plan is carried out in accordance with its terms, and for the
exclusive benefit of persons entitled to participate in the Plan without
discrimination. The Committee shall have full and exclusive power to administer
and interpret the Plan in all of its details; subject, however, to the
requirements of ERISA and all pertinent provisions of the Code. For this
purpose, the Committee’s powers will include, but will not be limited to, the
following authority, in addition to all other powers provided by this Plan:

 

  (a) to make and enforce such rules and regulations as the Committee deems
necessary or proper for the efficient administration of the Plan;

 

  (b) to interpret the Plan, the Committee’s interpretations thereof in good
faith to be final, conclusive and binding on all persons claiming benefits under
the Plan;

 

  (c) to decide all questions concerning the Plan and the eligibility of any
person to participate in the Plan and to receive benefits provided under the
Plan;

 

  (d) to approve and authorize the payment of benefits;

 

  (e) to appoint such agents, counsel, accountants and consultants as may be
required to assist in administering the Plan; and

 

  (f) to allocate and delegate the Committee’s fiduciary responsibilities under
the Plan and to designate other person to carry out any of the Committee’s
fiduciary responsibilities under the Plan, any such allocation, delegation or
designation to be in accordance with Section 405 of ERISA.

 

55



--------------------------------------------------------------------------------

No Committee member shall be involved in a decision that only affects that
member’s benefit under the Plan, if any. The Committee may delegate any of its
powers to any number of other persons. Committee determinations (or those of the
Committee’s delegate or agent) may be memorialized and reflected in
communications and forms provided to Participants in lieu of Committee meeting
minutes.

9. Claims. It is the intent of the Company that benefits payable under the Plan
shall be payable without the Participant having to complete or submit any claim
forms. However, a Participant who believes he or she is entitled to a payment
under the Plan may submit a claim for payments in writing to the Company. A
claim for benefits under the Plan shall be made in writing by the Participant,
or, if applicable the Participant’s executor or administrator or authorized
representative (collectively, the “Claimant”) to the Committee.

 

  (a) Claim Denials; Claim Appeals. If a claim for benefits under the Plan is
denied, the Claimant shall be notified, in writing, within sixty (60) days
(forty-five (45) days in the case of a claim due to Participant’s Disability)
after the claim is filed. The notice shall be written in a manner calculated to
be understood by the Claimant and shall set forth: (i) the specific reason(s)
for the denial; (ii) specific references to the pertinent Plan provisions on
which the denial is based; (iii) a description of any additional material or
information necessary for the Claimant to perfect the claim and an explanation
as to why such information is necessary; and (iv) an explanation of the Plan’s
appeal procedure.

Within sixty (60) days (or within one hundred eighty (180) days in the case of a
claim due to Participant’s Disability) after receipt of the above material, the
Claimant shall have a reasonable opportunity to appeal the claim denial to the
Committee for a full and fair review. The Claimant may: (i) request a review
upon written notice to the Committee; (ii) review pertinent documents; and
(iii) submit issues and comments in writing.

A decision by the Committee shall be made not later than sixty (60) days (or
within forty-five (45) days in the case of a claim due to Participant’s
Disability) after receipt of a request for review, unless special circumstances
require an extension of time for processing, in which event a decision should be
rendered as soon as possible, but in no event later than one hundred twenty
(120) days (or within ninety (90) days in the case of a claim due to
Participant’s Disability) after such receipt. The decision of the Committee
shall be written and shall include specific reasons for the decision, written in
a manner calculated to be understood by the Claimant, with specific references
to the pertinent Plan provision on which the decision is based.

 

  (b)

Claims Limitations and Exhaustion. No claim shall be considered under these
procedures unless it is filed with the Committee within one (1) year after the
claimant knew (or reasonably should have known) of the principal facts on which
the claims is based. Every untimely claim shall be denied by the Committee
without regard to the merits of the claim. No legal action (whether arising
under ERISA Section 502 or ERISA Section 510 or under any other statute or
non-statutory law) may be brought by any claimant on any matter pertaining to
this Plan unless the legal action is commenced in the proper forum before the
earlier of:

 

56



--------------------------------------------------------------------------------

 

(i) two (2) years after the claimant knew (or reasonably should have known) of
the principal facts on which the claim is based, or (ii) ninety (90) days after
the claimant has exhausted the procedures outlined in Section 9(a). Knowledge of
all facts that a Participant knew (or reasonably should have known) shall be
imputed to each claimant who is or claims to be a beneficiary of the Participant
(or otherwise claims to derive an entitlement by reference to a Participant) for
the purpose of applying the one (1) year and two (2) year periods. The
exhaustion of the procedures outlined in Section 9(a) is mandatory for resolving
every claim and dispute arising under this Plan. No claimant shall be permitted
to commence any legal action relating to any such claim or dispute unless a
timely claim has been filed under the procedures outline in Section 9(a) and
those procedures have been exhausted and any legal action all explicit and
implicit determinations by the Committee shall be afforded the maximum deference
permitted by law.

10. Amendment and Termination. The HR Committee reserves the right to amend or
terminate the Plan at its sole and absolute discretion. Any such amendment or
termination shall be made pursuant to a resolution of the HR Committee and shall
be effective as of the date of such resolution unless the resolution specifies a
different effective date.

11. Effect of Amendment or Termination. No amendment or termination of the Plan
shall directly or indirectly reduce the balance of any Account held hereunder as
of the later of the adoption or effective date of such amendment or termination.
The Participant’s Account will continue to share in earnings and losses until
complete distribution of the Account. Upon and following the occurrence of a
Change of Control Event, no amendment or termination of the Plan may reduce any
Participant’s rights with respect to his or her Account as of the later of the
adoption or effective date of such amendment or termination without such
Participant’s consent. Upon termination of the Plan, distribution of amounts
credited to the Accounts (which does not include Grandfathered Amounts) shall be
made to Participants and their Beneficiaries in one of the following manners
elected by the Company:

 

  (i) In the manner and at the time otherwise provided under the Plan; or

 

  (ii) In a lump sum payable at a time permitted by Code Section 409A, provided
that all conditions of Code Section 409A are and will be satisfied.

12. Beneficiary Designation. The beneficiary under the Plan shall be the
applicable beneficiary under the Qualified CRISP.

13. Section 409A Compliance. The Plan was amended and restated as of January 1,
2005 and as of January 1, 2008 for purposes of complying with the provisions of
Code Section 409A, and is amended and restated as of January 1, 2009 for
purposes of complying with the provisions of Code Section 409A and the final
regulations promulgated thereunder (Code Section 409A and the regulations and
other guidance issued with respect thereto, may be referred to as “409A”). The
Plan shall be interpreted, operated and applied to comply with 409A so as not to
subject any Participant to the additional tax, interest or penalties which may
be imposed under 409A and not to cause inclusion in any Participant’s income of
a Participant’s Account (and any related penalty and interest) until such amount
or amounts are actually distributed to such Participant.

 

57



--------------------------------------------------------------------------------

However, it is understood that 409A is ambiguous in certain respects. The
Committee and Company will attempt in good faith not to take any action, and
will attempt in good faith to refrain from taking any action, that would result
in the imposition of tax, interest and/or penalties upon any Participant under
409A. To the extent the Committee and Company have acted or refrained from
acting in good faith as required by this Section, neither it, its employees,
contractors and agents, the Board, each member of the Board nor any Plan
fiduciary (the “Released Parties”) shall in any way be liable for, and by
participating in this Plan, each Participant automatically releases the Released
Parties from any liability due to, any failure to follow the requirements of
409A, and no Participant shall be entitled to any damages related to any such
failure even though the Plan and this Amendment require certain actions to be
taken in conformance with 409A.

14. Spendthrift Provision. No interest of any person or entity in, or right to
receive a distribution under, the Plan shall be subject in any manner to sale,
transfer, assignment, pledge, attachment, garnishment, or other alienation or
encumbrance of any kind; nor may such interest or right to receive a
distribution be taken, either voluntarily or involuntarily for the satisfaction
of the debts of, or other obligations or claims against, such person or entity,
including claims for alimony, support, separate maintenance and claims in
bankruptcy proceedings, other than by will or the laws of descent.

15. Tax Withholding. The Company may determine, withhold and report the amount
of any foreign, federal, state, or local taxes as the Company determines may be
required to cover any taxes for which the Company may be liable with respect to
any payment under this Plan. The Company shall have the authority, duty and
power to reduce any benefit payable pursuant to the Plan by the amount of any
foreign, federal, state or local taxes required by law to be withheld by the
Company under applicable law with respect to such payment of benefits, and if
required by law, the Participant’s share of Federal Insurance Contributions Act
taxes, and any other employment taxes. The Company may in accordance with and to
the extent it is able under the laws of the jurisdiction with respect to which a
tax is owed, deduct the relevant amount from other earnings payable to the
Participant or beneficiary. The Company shall be entitled to withhold and deduct
from future wages of a Participant (or from other amounts that may be due and
owing to a Participant from the Company), including all payments under this
Plan, or make other arrangements for the collection of all legally required
amounts necessary to satisfy any and all foreign, federal, state, or local, tax
withholding and employment-related tax requirements.

16. Funding. Notwithstanding any other provisions of the Plan, this Plan shall
be unfunded and the Participants in this Plan shall be no more than general,
unsecured creditors of the Employer with regard to benefits payable pursuant to
this Plan.

17. No Guarantee of Benefits. Nothing contained in the Plan shall constitute a
guarantee by the Company or any other person or entity that the assets of the
Company will be sufficient to pay any benefit hereunder.

18. No Enlargement of Employee Rights. No Participant shall have any right to
receive a distribution of contributions made under the Plan except in accordance
with the terms of the Plan. Establishment of the Plan shall not be construed to
give any Participant the right to be retained in the service of the Employer.

 

58



--------------------------------------------------------------------------------

19. Incapacity of Recipient. If any person entitled to a distribution under the
Plan is deemed by the Company to be incapable of personally receiving or giving
a valid receipt for such payment, then, unless and until claim therefore shall
have been made by a duly appointed guardian or other legal representative of
such person, the Company may provide for such payment or any part thereof to be
made to any other person or institution then contributing toward or providing
for the care and maintenance of such person. Any such payment shall be a payment
of the account of such person and a complete discharge of any liability of the
Company and the Plan therefore.

20. Corporate Successors. The Plan shall not be automatically terminated by a
transfer or sale of assets of the Company or by the merger or consolidation of
the Company into or with any other corporation or other entity, but the Plan
shall be continued after such sale, merger or consolidated only if and to the
extent that the transferee, purchaser or successor entity agrees to continue the
Plan. In the event that the Plan is not continued by the transferee, purchaser
or successor entity, then the Plan shall terminate and the termination provision
of Section 10 shall apply.

21. Governing Law. The Plan shall be construed and administered under the laws
of the State of Nebraska to the extent federal law is not applicable.

22. Offsets. When any payment becomes due hereunder, the Company, without
notice, demand, or any other action, may withhold payment and use the funds to
offset any amounts owed by the Participant to the Company or any of its
affiliates.

23. Severability. If any provision of the Plan is held invalid or unenforceable,
its invalidity or unenforceability shall not affect any other provision of the
Plan, and the Plan shall be construed and enforced as if such provision had not
been included herein.

24. Effective Date. The Plan was adopted effective January 1, 1988. This
restatement is effective January 1, 2009, except as otherwise provided herein.

 

59